Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1, 3-4, 6, 8, 10-11, and 13 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on May 24, 2022, in response to the office action mailed on March 18, 2022, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a method/system of a fan where there exists a communication mode (which is entered upon the fan receiving an initial signal with a specific duty cycle pattern, where the process includes reading information of the fan by a firmware of the fan, transforming the information of the fan into a fake tachometer (TACH) signal, 10and transmitting the fake TACH signal to a controller via a TACH signal line) and a normal mode (where the fan is configured to transmit revolution speed information of the fan); and (emphasis on the following condition pertaining to when I2C is used)   wherein when the controller does not support transmitting the initial signal to the fan, or the controller does not support receiving the fake TACH signal from 20the fan, a fan driving circuit is configured to transmit the initial signal to the fan, and to receive the fake TACH signal from the fan, in order to transmit the fake TACH signal to the controller via an Inter-Integrated Circuit (I2C) bus.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach fan controls:
U.S. PATENT NUMBERS:
2009/0150122 A1 – [Claim 3]
2012/0131249 A1 – [Claims 4 and 8]

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        July 28, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181